Citation Nr: 1736123	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  00-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the spine.

2.  Entitlement to service connection for Non-Hodgkin's lymphoma, claimed as a result of exposure to ionizing radiation.


ORDER

Entitlement to service connection for degenerative joint disease (DJD) of the spine is granted.



FINDING OF FACT

In a January 2017 Memorandum Decision, the Court reversed the Board's September 2014 decision and directed the Board to enter a finding of service connection for DJD of the spine.


CONCLUSION OF LAW

Service connection for DJD of the spine is warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from June 1978 to August 1993.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March 1999, September 1999 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Rather than immediately deciding, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) in February 2008, April 2009, January 2012 and March 2013 for further development. 

In a September 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for DJD of the spine. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In January 2017, the Court issued a Memorandum Decision reversing the September 2014 Board denial of service connection for DJD of the spine. The Court remanded the case back to the Board for further development in accordance with the Memorandum Decision.

The issue of entitlement to service connection for Non-Hodgkin's lymphoma, claimed as a result of exposure to ionizing radiation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Entitlement to service connection for degenerative joint disease (DJD) of the spine.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted, a September 2014 Board decision denied service connection for DJD of the spine. In January 2017, the Court reversed the Board's September 2014 decision concluding that the Veteran's spine disability was incurred during his military service and is entitled to service connection. This decision effectuates the Court's order. Accordingly, service connection is warranted for DJD of the spine.

Additionally, the January 2017 Memorandum Decision instructed the Board to determine the proper effective date and disability rating for the Veteran's now service-connected spine disability. However, under 38 U.S.C. § 7104 (a), all decisions by the Secretary "shall be subject to one review on appeal to the Secretary." 38 U.S.C. § 7104 (a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101 (a).

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which is subject to decision by the Secretary' and which has been the subject of a decision by an [agency of original jurisdiction (AOJ)]." 4 Vet. App. at 391. 

The Court further noted that section 7105 of title 38, U.S. Code, establishes "very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other [AOJ, such as a VA healthcare facility] ... before a claimant may secure 'appellate review' by the [Board]." Id. at 390. 

Accordingly, in order to preserve the Veteran's right to one review on appeal, the issues must be referred in order to allow the RO to provide the Veteran with an appropriate effective date and disability rating for his service-connected spine disability. If after the initial adjudication the Veteran is not satisfied with the RO's determination, he may file a notice of disagreement, beginning the appeal process. 


REMAND

In regard to the claim for entitlement to service connection for Non-Hodgkin's lymphoma, claimed as a result of exposure to ionizing radiation, the Board finds that another remand is necessary.

Here, the Veteran contends that he served for 15 years at various Hawk missile sites and, thus, was exposed to ionizing radiation. 

If a radiogenic disease (i) first became manifested after service, (ii) cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307  or 38 C.F.R. § 3.309  (iii) it is contended the disease is the result of exposure to ionizing radiation in service, a dose assessment is necessary prior to adjudication of the claim. 38 C.F.R. § 3.11 (a). Here, the claims file reflects the Veteran has previously been diagnosed with a radiogenic disease and he avers that the radiogenic disease is a result of exposure to ionizing radiation while in service. 

Section 3.311 details the procedures for procuring dose estimates based on claimed exposure. A dose estimate should be obtained in accordance with the instructions in paragraph (a)(2)(iii), which covers certain exposure claims. Paragraph (a)(2)(iii) instructs that a request be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service. In this case, the Veteran's DD Form 1141 was requested; however, the United States Army Dosimetry Center (USADC) reported finding no such form for the Veteran. Medical and other records have also been requested and obtained. As such, it appears that the relevant, available records have been assembled. Paragraph (a)(2)(iii) further instructs that these records should be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. The Veteran contends that he was exposed to ionizing radiation while working at various Hawk missile sites; this should be considered by the Under Secretary for Health when obtaining a dose estimate. As such, the claim must be remanded to obtain a dose estimate as required by section 3.311. After a dose estimate is obtained, the RO should follow the relevant procedures in section 3.311, to include referring the claims to the Under Secretary for Benefits if applicable.

Accordingly, the case is REMANDED for the following action:

1. Request a dose assessment from the appropriate office pursuant to 38 C.F.R. § 3.311 (a)(2)(ii) or 38 C.F.R. § 3.311 (a)(2)(iii). Provide the office with a copy of this remand and the claims file.

2. If the Under Secretary for Health determines that the Veteran was exposed to ionizing radiation, and if the Veteran's Non-Hodgkin's lymphoma manifested five years or more after exposure, refer the claim to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311 (b)(1)(iii).

3. After the dose assessment and referral are completed obtain an oncologist opinion. The oncologist is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's Non-Hodgkin's lymphoma manifested during the Veteran's active service or is related to the Veteran's active service. 

The claims file should be made available for the oncologist to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefits sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond. The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Paralyzed Veterans of America, Inc.]




Department of Veterans Affairs


